IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,           : No. 111 WAL 2017
                                        :
                  Respondent            :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
            v.                          :
                                        :
                                        :
SHAWN LEON WILLIAMS,                    :
                                        :
                  Petitioner            :


                                    ORDER



PER CURIAM

      AND NOW, this 19th day of September, 2017, the Petition for Allowance of

Appeal and Application for Exceptional Jurisdiction and Extraordinary Relief are

DENIED.